IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11278
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KENNETH DON WILLIAMS,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:92-CR-244-R
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges

PER CURIAM:*

     Kenneth Don Williams, federal prisoner # 22984-077, is

serving a 20-year sentence for being a felon in possession of a

firearm.   Williams appeals the district court’s refusal to

reconsider the denial of his motion styled “Application for

Discharge of Indigent Prisoner, Per: 18 U.S.C.A. § 3569.”     He

essentially argues that he should be released from prison because

he is indigent.

     The statute Williams cites, 18 U.S.C. § 3569, established a

procedure whereby an indigent prisoner could obtain release if he

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 00-11278
                                   -2-

were “being held solely for the non-payment of a fine.”         United

States v. Hale, 468 F.2d 435, 437, n.8 (5th Cir. 1972).     Section

3569 was repealed, effective November 1, 1987.      See 18 U.S.C.A.

Ch. 227, preceding § 3551 (West 2000).

     Williams is not imprisoned “solely for the non-payment of a

fine.”   See Hale, 468 F.2d at 437, n.8.     Moreover, he was

sentenced in 1992, after the effective repeal of § 3569.        Neither

§ 3569 nor any other statute provided the district court with any

jurisdictional basis to consider Williams’s motion.      See United

States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).

     Williams “has appealed from the denial of a meaningless,

unauthorized motion.”   Id.    His appeal is frivolous and is

therefore DISMISSED.    See Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983); 5th Cir. R. 42.2.     Williams is cautioned that the

filing of further frivolous lawsuits, pleadings, or other

documents in this court will result in the imposition of

sanctions.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.